

117 S1860 IS: Lead-Safe Housing for Kids Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1860IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Durbin (for himself, Mr. Scott of South Carolina, Mr. Menendez, Mr. Portman, Ms. Duckworth, Mr. Young, Ms. Smith, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Lead-Based Paint Poisoning Prevention Act to provide for additional procedures for families with children under the age of 6, and for other purposes.1.Short titleThis Act may be cited as the Lead-Safe Housing for Kids Act of 2021.2.Amendments to the Lead-Based Paint Poisoning Prevention ActSection 302(a) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(a)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Additional procedures for families with children under the age of 6(A)Risk assessment(i)DefinitionIn this subparagraph, the term covered housing—(I)means housing receiving Federal assistance described in paragraph (1) that was constructed prior to 1978; and(II)does not include—(aa)single-family housing covered by an application for mortgage insurance under the National Housing Act (12 U.S.C. 1701 et seq.); or(bb)multi-family housing that—(AA)is covered by an application for mortgage insurance under the National Housing Act (12 U.S.C. 1701 et seq.); and(BB)does not receive any other Federal housing assistance.(ii)RegulationsNot later than 180 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2021, the Secretary shall promulgate regulations that—(I)require the owner of covered housing in which a family with a child of less than 6 years of age will reside or is expected to reside to conduct an initial risk assessment for lead-based paint hazards—(aa)in the case of covered housing receiving tenant-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), not later than 15 days after the date on which the family and the owner submit a request for approval of a tenancy or lease renewal, whichever occurs first;(bb)in the case of covered housing receiving public housing assistance under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) or project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), not later than 15 days after the date on which a physical condition inspection occurs; and(cc)in the case of covered housing not described in item (aa) or (bb), not later than a date established by the Secretary;(II)provide that a visual assessment alone is not sufficient for purposes of complying with subclause (I);(III)require that, if lead-based paint hazards are identified by an initial risk assessment conducted under subclause (I), the owner of the covered housing shall—(aa)not later than 30 days after the date on which the initial risk assessment is conducted, control the lead-based paint hazards, including achieving clearance in accordance with regulations promulgated under section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682, 2684), as applicable; and(bb)provide notice to all residents in the covered housing affected by the initial risk assessment, and provide notice in the common areas of the covered housing, that lead-based paint hazards were identified and will be controlled within the 30-day period described in item (aa); and(IV)provide that there shall be no extension of the 30-day period described in subclause (III)(aa).(iii)ExceptionsThe regulations promulgated under clause (ii) shall provide an exception to the requirement under subclause (I) of such clause for covered housing—(I)if the owner of the covered housing submits to the Secretary documentation—(aa)that the owner conducted a risk assessment of the covered housing for lead-based paint hazards during the 12-month period preceding the date on which the family is expected to reside in the covered housing; and(bb)of any clearance examinations of lead-based paint hazard control work resulting from the risk assessment described in item (aa);(II)from which all lead-based paint has been identified and removed and clearance has been achieved in accordance with regulations promulgated under section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682, 2684), as applicable;(III)if—(aa)lead-based paint hazards are identified in the dwelling unit in the covered housing in which the family will reside or is expected to reside;(bb)the dwelling unit is unoccupied;(cc)the owner of the covered housing, without any further delay in occupancy or increase in rent, provides the family with another dwelling unit in the covered housing that has no lead-based paint hazards; and(dd)the common areas servicing the new dwelling unit have no lead-based paint hazards; and(IV)in accordance with any other standard or exception the Secretary deems appropriate based on health-based standards.(B)RelocationNot later than 180 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2021, the Secretary shall promulgate regulations to provide that a family with a child of less than 6 years of age that occupies a dwelling unit in covered housing in which lead-based paint hazards were identified, but not controlled in accordance with regulations required under subparagraph (A)(ii), may relocate on an emergency basis and without placement on any waitlist, penalty (including rent payments to be made for that dwelling unit), or lapse in assistance to—(i)a dwelling unit that was constructed in 1978 or later; or(ii)another dwelling unit in covered housing that has no lead-based paint hazards..3.Authorization of appropriationsThere is authorized to be appropriated to carry out the amendments made by section 2 such sums as may be necessary for each of fiscal years 2022 through 2026.